Lazer, J.,
dissents to the extent of voting to modify the orders so as to grant
the defendant the right to visitation in the presence of the maternal grandfather, Jack Hochman, and otherwise votes to affirm, with the following memorandum: The fact that the defendant has not seen her children for 11 months is a sad reflection on the consequences of this bitter custody fight in which both parents seem at times to have defied the law. Although the husband’s action in absconding to Texas with the children may render all our efforts futile, I would *656still continue the order of supervised visitation which this court authorized in response to the mother’s motion pending the appeals.